 1

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT
 9                           CENTRAL DISTRICT OF CALIFORNIA
10

11                                               Case No.    2:18-cv-05051-SVW-GJS
         BRADLEY BARNES,
12
                                                 STIPULATED PROTECTIVE
13                                               ORDER1
                           Plaintiff,
14

15
               v.
16

17
         TRAVELERS COMMERCIAL
18
         INSURANCE COMPANY; DOES 1-
19
         100, inclusive,
20

21
                      Defendants.
22

23

24

25

26

27   1
      This Stipulated Protective Order is substantially based on the model protective
28
     order provided under Magistrate Judge Gail J. Standish’s Procedures.
 1   1.    A. PURPOSES AND LIMITATIONS
 2         Discovery in this action is likely to involve production of confidential,
 3   proprietary or private information for which special protection from public
 4   disclosure and from use for any purpose other than prosecuting this litigation may
 5   be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
 6   enter the following Stipulated Protective Order. The parties acknowledge that this
 7   Order does not confer blanket protections on all disclosures or responses to
 8   discovery and that the protection it affords from public disclosure and use extends
 9   only to the limited information or items that are entitled to confidential treatment
10   under the applicable legal principles.
11         B. GOOD CAUSE STATEMENT
12         This action is likely to involve commercial, financial, technical and/or
13   proprietary information for which special protection from public disclosure and
14   from use for any purpose other than prosecution of this action is warranted. Such
15   confidential and proprietary materials and information consist of, among other
16   things, confidential business or financial information, information regarding
17   confidential business practices, or other confidential commercial information
18   (including information implicating privacy rights of third parties), information
19   otherwise generally unavailable to the public, or which may be privileged or
20   otherwise protected from disclosure under state or federal statutes, court rules, case
21   decisions, or common law. Accordingly, to expedite the flow of information, to
22   facilitate the prompt resolution of disputes over confidentiality of discovery
23   materials, to adequately protect information the parties are entitled to keep
24   confidential, to ensure that the parties are permitted reasonable necessary uses of
25   such material in preparation for and in the conduct of trial, to address their handling
26   at the end of the litigation, and serve the ends of justice, a protective order for such
27   information is justified in this matter. It is the intent of the parties that information
28   will not be designated as confidential for tactical reasons and that nothing be so
                                                 2
 1   designated without a good faith belief that it has been maintained in a confidential,
 2   non-public manner, and there is good cause why it should not be part of the public
 3   record of this case.
 4         C. ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER SEAL
 5         The parties further acknowledge, as set forth in Section 12.3, below, that this
 6   Stipulated Protective Order does not entitle them to file confidential information
 7   under seal; Local Civil Rule 79-5 sets forth the procedures that must be followed
 8   and the standards that will be applied when a party seeks permission from the court
 9   to file material under seal.
10         There is a strong presumption that the public has a right of access to judicial
11   proceedings and records in civil cases. In connection with non-dispositive motions,
12   good cause must be shown to support a filing under seal. See Kamakana v. City and
13   County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen. Motors
14   Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony Electrics,
15   Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective orders
16   require good cause showing), and a specific showing of good cause or compelling
17   reasons with proper evidentiary support and legal justification, must be made with
18   respect to Protected Material that a party seeks to file under seal. The parties’ mere
19   designation of Disclosure or Discovery Material as CONFIDENTIAL does not—
20   without the submission of competent evidence by declaration, establishing that the
21   material sought to be filed under seal qualifies as confidential, privileged, or
22   otherwise protectable—constitute good cause.
23         Further, if a party requests sealing related to a dispositive motion or trial, then
24   compelling reasons, not only good cause, for the sealing must be shown, and the
25   relief sought shall be narrowly tailored to serve the specific interest to be protected.
26   See Pintos v. Pacific Creditors Ass’n, 605 F.3d 665, 677-79 (9th Cir. 2010). For
27   each item or type of information, document, or thing sought to be filed or introduced
28   under seal in connection with a dispositive motion or trial, the party seeking
                                                 3
 1   protection must articulate compelling reasons, supported by specific facts and legal
 2   justification, for the requested sealing order. Again, competent evidence supporting
 3   the application to file documents under seal must be provided by declaration.
 4          Any document that is not confidential, privileged, or otherwise protectable in
 5   its entirety will not be filed under seal if the confidential portions can be redacted.
 6   If documents can be redacted, then a redacted version for public viewing, omitting
 7   only the confidential, privileged, or otherwise protectable portions of the document,
 8   shall be filed. Any application that seeks to file documents under seal in their
 9   entirety should include an explanation of why redaction is not feasible.
10   2.     DEFINITIONS
11          2.1    Action: Barnes v. Travelers Commercial Insurance Company, United
12   States District Court for the Central District of California, Case No. 2:18-cv-05051-
13   SVW-GJS.
14          2.2    Challenging Party: a Party or Non-Party that challenges the
15   designation of information or items under this Order.
16          2.3    “CONFIDENTIAL” Information or Items: information (regardless of
17   how it is generated, stored or maintained) or tangible things that qualify for
18   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
19   the Good Cause Statement.
20          2.4    Counsel: Outside Counsel of Record and House Counsel (as well as
21   their support staff).
22          2.5    Designating Party: a Party or Non-Party that designates information or
23   items that it produces in disclosures or in responses to discovery as
24   “CONFIDENTIAL.”
25          2.6    Disclosure or Discovery Material: all items or information, regardless
26   of the medium or manner in which it is generated, stored, or maintained (including,
27   among other things, testimony, transcripts, and tangible things), that are produced or
28   generated in disclosures or responses to discovery in this matter.
                                                 4
 1         2.7    Expert: a person with specialized knowledge or experience in a matter
 2   pertinent to the litigation who has been retained by a Party or its counsel to serve as
 3   an expert witness or as a consultant in this Action.
 4         2.8    House Counsel: attorneys who are employees of a party to this Action.
 5   House Counsel does not include Outside Counsel of Record or any other outside
 6   counsel.
 7         2.9    Non-Party: any natural person, partnership, corporation, association or
 8   other legal entity not named as a Party to this action.
 9         2.10 Outside Counsel of Record: attorneys who are not employees of a
10   party to this Action but are retained to represent or advise a party to this Action and
11   have appeared in this Action on behalf of that party or are affiliated with a law firm
12   that has appeared on behalf of that party, and includes support staff.
13         2.11 Party: any party to this Action, including all of its officers, directors,
14   employees, consultants, retained experts, and Outside Counsel of Record (and their
15   support staffs).
16         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
17   Discovery Material in this Action.
18         2.13 Professional Vendors: persons or entities that provide litigation
19   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
20   demonstrations, and organizing, storing, or retrieving data in any form or medium)
21   and their employees and subcontractors.
22         2.14 Protected Material: any Disclosure or Discovery Material that is
23   designated as “CONFIDENTIAL.”
24         2.15 Receiving Party: a Party that receives Disclosure or Discovery
25   Material from a Producing Party.
26
     3.    SCOPE
           The protections conferred by this Stipulation and Order cover not only
27
     Protected Material (as defined above), but also (1) any information copied or
28
                                                5
 1   extracted from Protected Material; (2) all copies, excerpts, summaries, or
 2   compilations of Protected Material; and (3) any testimony, conversations, or
 3   presentations by Parties or their Counsel that might reveal Protected Material.
 4         Any use of Protected Material at trial shall be governed by the orders of the
 5   trial judge. This Order does not govern the use of Protected Material at trial.
 6   4.    DURATION
 7         Once a case proceeds to trial, information that was designated as
 8   CONFIDENTIAL or maintained pursuant to this protective order used or introduced
 9   as an exhibit at trial becomes public and will be presumptively available to all
10   members of the public, including the press, unless compelling reasons supported by
11   specific factual findings to proceed otherwise are made to the trial judge in advance
12   of the trial. See Kamakana, 447 F.3d at 1180-81 (distinguishing “good cause”
13   showing for sealing documents produced in discovery from “compelling reasons”
14   standard when merits-related documents are part of court record). Accordingly, the
15   terms of this protective order do not extend beyond the commencement of the trial.
16   5.    DESIGNATING PROTECTED MATERIAL
17         5.1    Exercise of Restraint and Care in Designating Material for Protection.
18   Each Party or Non-Party that designates information or items for protection under
19   this Order must take care to limit any such designation to specific material that
20   qualifies under the appropriate standards. The Designating Party must designate for
21   protection only those parts of material, documents, items or oral or written
22   communications that qualify so that other portions of the material, documents, items
23   or communications for which protection is not warranted are not swept unjustifiably
24   within the ambit of this Order.
25         Mass, indiscriminate or routinized designations are prohibited. Designations
26   that are shown to be clearly unjustified or that have been made for an improper
27   purpose (e.g., to unnecessarily encumber the case development process or to impose
28
                                                6
 1   unnecessary expenses and burdens on other parties) may expose the Designating
 2   Party to sanctions.
 3         If it comes to a Designating Party’s attention that information or items that it
 4   designated for protection do not qualify for protection, that Designating Party must
 5   promptly notify all other Parties that it is withdrawing the inapplicable designation.
 6         5.2      Manner and Timing of Designations. Except as otherwise provided in
 7   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
 8   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
 9   under this Order must be clearly so designated before the material is disclosed or
10   produced.
11         Designation in conformity with this Order requires:
12               (a) for information in documentary form (e.g., paper or electronic
13   documents, but excluding transcripts of depositions or other pretrial or trial
14   proceedings), that the Producing Party affix at a minimum, the legend
15   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
16   contains protected material. If only a portion of the material on a page qualifies for
17   protection, the Producing Party also must clearly identify the protected portion(s)
18   (e.g., by making appropriate markings in the margins).
19         A Party or Non-Party that makes original documents available for inspection
20   need not designate them for protection until after the inspecting Party has indicated
21   which documents it would like copied and produced. During the inspection and
22   before the designation, all of the material made available for inspection shall be
23   deemed “CONFIDENTIAL.” After the inspecting Party has identified the
24   documents it wants copied and produced, the Producing Party must determine which
25   documents, or portions thereof, qualify for protection under this Order. Then,
26   before producing the specified documents, the Producing Party must affix the
27   “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
28   portion of the material on a page qualifies for protection, the Producing Party also
                                                 7
 1   must clearly identify the protected portion(s) (e.g., by making appropriate markings
 2   in the margins).
 3               (b) for testimony given in depositions that the Designating Party identifies
 4   the Disclosure or Discovery Material on the record, before the close of the
 5   deposition all protected testimony.
 6               (c) for information produced in some form other than documentary and
 7   for any other tangible items, that the Producing Party affix in a prominent place on
 8   the exterior of the container or containers in which the information is stored the
 9   legend “CONFIDENTIAL.” If only a portion or portions of the information
10   warrants protection, the Producing Party, to the extent practicable, shall identify the
11   protected portion(s).
12         5.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent
13   failure to designate qualified information or items does not, standing alone, waive
14   the Designating Party’s right to secure protection under this Order for such material.
15   Upon timely correction of a designation, the Receiving Party must make reasonable
16   efforts to assure that the material is treated in accordance with the provisions of this
17   Order.
18   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
19         6.1      Timing of Challenges. Any Party or Non-Party may challenge a
20   designation of confidentiality at any time that is consistent with the Court’s
21   Scheduling Order.
22         6.2      Meet and Confer. The Challenging Party shall initiate the dispute
23   resolution process under Local Rule 37.1 et seq.
24         6.3      The burden of persuasion in any such challenge proceeding shall be on
25   the Designating Party. Frivolous challenges, and those made for an improper
26   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
27   parties) may expose the Challenging Party to sanctions. Unless the Designating
28   Party has waived or withdrawn the confidentiality designation, all parties shall
                                                 8
 1   continue to afford the material in question the level of protection to which it is
 2   entitled under the Producing Party’s designation until the Court rules on the
 3   challenge.
 4   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
 5         7.1      Basic Principles. A Receiving Party may use Protected Material that is
 6   disclosed or produced by another Party or by a Non-Party in connection with this
 7   Action only for prosecuting, defending or attempting to settle this Action. Such
 8   Protected Material may be disclosed only to the categories of persons and under the
 9   conditions described in this Order. When the Action has been terminated, a
10   Receiving Party must comply with the provisions of section 13 below (FINAL
11   DISPOSITION).
12         Protected Material must be stored and maintained by a Receiving Party at a
13   location and in a secure manner that ensures that access is limited to the persons
14   authorized under this Order.
15         7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless
16   otherwise ordered by the court or permitted in writing by the Designating Party, a
17   Receiving Party may disclose any information or item designated
18   “CONFIDENTIAL” only to:
19               (a) the Receiving Party’s Outside Counsel of Record in this Action, as
20   well as employees of said Outside Counsel of Record to whom it is reasonably
21   necessary to disclose the information for this Action;
22               (b) the officers, directors, and employees (including House Counsel) of
23   the Receiving Party to whom disclosure is reasonably necessary for this Action;
24               (c) Experts (as defined in this Order) of the Receiving Party to whom
25   disclosure is reasonably necessary for this Action and who have signed the
26   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
27               (d) the court and its personnel;
28               (e) court reporters and their staff;
                                                    9
 1             (f) professional jury or trial consultants, mock jurors, and Professional
 2   Vendors to whom disclosure is reasonably necessary for this Action and who have
 3   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 4             (g) the author or recipient of a document containing the information or a
 5   custodian or other person who otherwise possessed or knew the information;
 6             (h) during their depositions, witnesses, and attorneys for witnesses, in the
 7   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
 8   requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they will
 9   not be permitted to keep any confidential information unless they sign the
10   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
11   agreed by the Designating Party or ordered by the court. Pages of transcribed
12   deposition testimony or exhibits to depositions that reveal Protected Material may
13   be separately bound by the court reporter and may not be disclosed to anyone except
14   as permitted under this Stipulated Protective Order; and
15             (i) any mediator or settlement officer, and their supporting personnel,
16   mutually agreed upon by any of the parties engaged in settlement discussions.
17   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
18         IN OTHER LITIGATION
19         If a Party is served with a subpoena or a court order issued in other litigation
20   that compels disclosure of any information or items designated in this Action as
21   “CONFIDENTIAL,” that Party must:
22             (a) promptly notify in writing the Designating Party. Such notification
23   shall include a copy of the subpoena or court order;
24             (b) promptly notify in writing the party who caused the subpoena or order
25   to issue in the other litigation that some or all of the material covered by the
26   subpoena or order is subject to this Protective Order. Such notification shall include
27   a copy of this Stipulated Protective Order; and
28             (c) cooperate with respect to all reasonable procedures sought to be
                                                10
 1   pursued by the Designating Party whose Protected Material may be affected.
 2         If the Designating Party timely seeks a protective order, the Party served with
 3   the subpoena or court order shall not produce any information designated in this
 4   action as “CONFIDENTIAL” before a determination by the court from which the
 5   subpoena or order issued, unless the Party has obtained the Designating Party’s
 6   permission. The Designating Party shall bear the burden and expense of seeking
 7   protection in that court of its confidential material and nothing in these provisions
 8   should be construed as authorizing or encouraging a Receiving Party in this Action
 9   to disobey a lawful directive from another court.
10   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
11         PRODUCED IN THIS LITIGATION
12             (a) The terms of this Order are applicable to information produced by a
13   Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
14   produced by Non-Parties in connection with this litigation is protected by the
15   remedies and relief provided by this Order. Nothing in these provisions should be
16   construed as prohibiting a Non-Party from seeking additional protections.
17             (b) In the event that a Party is required, by a valid discovery request, to
18   produce a Non-Party’s confidential information in its possession, and the Party is
19   subject to an agreement with the Non-Party not to produce the Non-Party’s
20   confidential information, then the Party shall:
21                (1) promptly notify in writing the Requesting Party and the Non-Party
22   that some or all of the information requested is subject to a confidentiality
23   agreement with a Non-Party;
24                (2) promptly provide the Non-Party with a copy of the Stipulated
25   Protective Order in this Action, the relevant discovery request(s), and a reasonably
26   specific description of the information requested; and
27                (3) make the information requested available for inspection by the
28   Non-Party, if requested.
                                               11
 1             (c) If the Non-Party fails to seek a protective order from this court within
 2   14 days of receiving the notice and accompanying information, the Receiving Party
 3   may produce the Non-Party’s confidential information responsive to the discovery
 4   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
 5   not produce any information in its possession or control that is subject to the
 6   confidentiality agreement with the Non-Party before a determination by the court.
 7   Absent a court order to the contrary, the Non-Party shall bear the burden and
 8   expense of seeking protection in this court of its Protected Material.
 9   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
10         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
11   Protected Material to any person or in any circumstance not authorized under this
12   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
13   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
14   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
15   persons to whom unauthorized disclosures were made of all the terms of this Order,
16   and (d) request such person or persons to execute the “Acknowledgment and
17   Agreement to Be Bound” that is attached hereto as Exhibit A.
18   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
19         PROTECTED MATERIAL
20         When a Producing Party gives notice to Receiving Parties that certain
21   inadvertently produced material is subject to a claim of privilege or other protection,
22   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
23   Procedure 26(b)(5)(B). This provision is not intended to modify whatever
24   procedure may be established in an e-discovery order that provides for production
25   without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and
26   (e), insofar as the parties reach an agreement on the effect of disclosure of a
27   communication or information covered by the attorney-client privilege or work
28   product protection, the parties may incorporate their agreement in the stipulated
                                               12
 1   protective order submitted to the court.
 2   12.   MISCELLANEOUS
 3         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
 4   person to seek its modification by the Court in the future.
 5         12.2 Right to Assert Other Objections. By stipulating to the entry of this
 6   Protective Order, no Party waives any right it otherwise would have to object to
 7   disclosing or producing any information or item on any ground not addressed in this
 8   Stipulated Protective Order. Similarly, no Party waives any right to object on any
 9   ground to use in evidence of any of the material covered by this Protective Order.
10         12.3 Filing Protected Material. A Party that seeks to file under seal any
11   Protected Material must comply with Local Civil Rule 79-5. Protected Material
12   may only be filed under seal pursuant to a court order authorizing the sealing of the
13   specific Protected Material at issue. If a Party’s request to file Protected Material
14   under seal is denied by the court, then the Receiving Party may file the information
15   in the public record unless otherwise instructed by the court.
16   13.   FINAL DISPOSITION
17         After the final disposition of this Action, as defined in paragraph 4, within 60
18   days of a written request by the Designating Party, each Receiving Party must return
19   all Protected Material to the Producing Party or destroy such material. As used in
20   this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
21   summaries, and any other format reproducing or capturing any of the Protected
22   Material. Whether the Protected Material is returned or destroyed, the Receiving
23   Party must submit a written certification to the Producing Party (and, if not the same
24   person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
25   (by category, where appropriate) all the Protected Material that was returned or
26   destroyed and (2) affirms that the Receiving Party has not retained any copies,
27   abstracts, compilations, summaries or any other format reproducing or capturing any
28   of the Protected Material. Notwithstanding this provision, Counsel are entitled to
                                                13
 1   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
 2   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
 3   reports, attorney work product, and consultant and expert work product, even if such
 4   materials contain Protected Material. Any such archival copies that contain or
 5   constitute Protected Material remain subject to this Protective Order as set forth in
 6   Section 4 (DURATION).
 7   ///
 8   ///
 9   ///
10   ///
11   ///
12   ///
13   ///
14   ///
15   ///
16   ///
17   ///
18   ///
19   ///
20   ///
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///
                                               14
 1   14.   VIOLATION
 2   Any violation of this Order may be punished by appropriate measures including,
 3   without limitation, contempt proceedings and/or monetary sanctions.
 4   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 5

 6   DATED December 31, 2018
 7

 8   /s/ Robert I. Manuwal
 9   _____________________________________
     Attorneys for Plaintiff Bradley Barnes
10

11
     DATED December 29, 2018
12

13
     /s/ Jeffrey M. Cohon
14
     _____________________________________
15   Attorneys for Plaintiff Bradley Barnes
16

17   DATED: December 31, 2018
18

19   /s/ Bevin A. Berube
20   _____________________________________
     Attorneys for Defendant Travelers Commercial Insurance Company
21

22

23   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
24

25   DATED: January 9, 2019
26

27   _____________________________________
     GAIL J. STANDISH
28   UNITED STATES MAGISTRATE JUDGE
                                      15
 1
                                           EXHIBIT A
               ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 2

 3
     I, ______________________[print or type full name], of _________________
 4
     [print or type full address], declare under penalty of perjury that I have read in its
 5
     entirety and understand the Stipulated Protective Order that was issued by the
 6
     United States District Court for the Central District of California on [date] in the
 7
     case of Barnes v. Travelers Commercial Insurance Company, United States District
 8
     Court for the Central District of California, Case No. 2:18-cv-05051-SVW-GJS.. I
 9
     agree to comply with and to be bound by all the terms of this Stipulated Protective
10
     Order and I understand and acknowledge that failure to so comply could expose me
11
     to sanctions and punishment in the nature of contempt. I solemnly promise that I
12
     will not disclose in any manner any information or item that is subject to this
13
     Stipulated Protective Order to any person or entity except in strict compliance with
14
     the provisions of this Order.
15
     I further agree to submit to the jurisdiction of the United States District Court for the
16
     Central District of California for enforcing the terms of this Stipulated Protective
17
     Order, even if such enforcement proceedings occur after termination of this action.
18
     I hereby appoint __________________________ [print or type full name] of
19
     _______________________________________ [print or type full address and
20
     telephone number] as my California agent for service of process in connection with
21
     this action or any proceedings related to enforcement of this Stipulated Protective
22
     Order.
23
     Date: ______________________________________
24
     City and State where sworn and signed: _________________________________
25
     Printed name: _______________________________
26

27
     Signature: __________________________________
28
                                                16
